                        Case 4:19-cv-03074-YGR Document 281 Filed 02/09/21 Page 1 of 4


                 THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                       mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                        492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
            5    333 South Grand Avenue                         Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                     ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                       edettmer@gibsondunn.com
            7                                                   ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;         elazarus@gibsondunn.com
            8    appearance pro hac vice)                       GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                        555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
          10     Dallas, TX 75201                               Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile:    214.571.2900                     Attorneys for Defendant, APPLE INC.
          12

          13                                   UNITED STATES DISTRICT COURT
          14                                NORTHERN DISTRICT OF CALIFORNIA
          15                                        OAKLAND DIVISION
          16     DONALD R. CAMERON, et al.,                  Case No. 4:19-cv-03074-YGR-TSH
          17                          Plaintiffs             DECLARATION OF ETHAN DETTMER IN
                                                             FURTHER SUPPORT OF DEFENDANT
          18           v.                                    APPLE INC.’S ADMINISTRATIVE
                                                             MOTION TO SEAL JOINT LETTER BRIEF
          19     APPLE INC.,                                 REGARDING MOTION FOR SANCTIONS
          20                          Defendant.             Hon. Thomas S. Hixson
          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                  DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                       JOINT LETTER BRIEF, 4:19-CV-03074-YGR-TSH
                           Case 4:19-cv-03074-YGR Document 281 Filed 02/09/21 Page 2 of 4


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.       I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court.    I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case.          I am familiar with Apple’s treatment of highly
            5    proprietary and confidential information, based on my personal experience representing Apple.1             I
            6    have personal knowledge of the facts stated below and, if called as a witness, I could and would testify
            7    competently thereto. I submit this declaration in further support of Apple’s Administrative Motion to
            8    Seal Joint Letter Brief Regarding Motion for Sanctions (Dkt. 223).
            9            2.       The request for relief is narrowly tailored and necessary to the confidentiality of
          10     information in certain documents described below.
          11             3.       In determining whether to permit documents to be filed under seal, courts in the Ninth
          12     Circuit apply two separate standards: (1) the “compelling reason” test for sealing information in
          13     connection with motions for a determination on the merits of a claim or defense; and (2) the less-
          14     restrictive “good cause” test for sealing information in connection with non-dispositive filings.
          15     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto
          16     Safety v. Chrysler Grp., LLC, 809 F.3d 1092 (9th Cir. 2016). Here, the less-restrictive good cause test
          17     applies, because the underlying dispute is non-dispositive.
          18             4.       Apple operates in an intensely competitive marketplace. It occupies a unique position
          19     as a leader with respect to a number of highly dynamic technologies.      Apple has serious and legitimate
          20     concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
          21     proprietary information in order to gain competitive advantage.           As such, Apple takes extensive
          22     measures to protect the confidentiality of its proprietary information.
          23

          24      1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel
          25          submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
                      1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-EJD,
          26          Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-EJD,
                      Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          27          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
          28
Gibson, Dunn &
Crutcher LLP
                                                                      2
                   DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                        JOINT LETTER BRIEF, 4:19-CV-03074-YGR-TSH
                            Case 4:19-cv-03074-YGR Document 281 Filed 02/09/21 Page 3 of 4


            1              5.       The Court has “broad latitude” “to prevent disclosure of materials for many types of
            2    information, including, but not limited to, trade secrets or other confidential research, development, or
            3    commercial information.”          Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
            4    (emphasis in original).
            5              6.       On February 2, 2021, the Court denied Apple’s Administrative Motion to Seal Joint
            6    Letter Brief Regarding Motion for Sanctions without prejudice, directing Apple to file a more narrowly
            7    tailored motion by February 9, 2021.
            8              7.       In response to the Court’s order, Apple is narrowly tailoring its proposed redactions to
            9    the Joint Letter Brief to align with the information ordered sealed by the Court in connection with
          10     Apple’s subsequently filed motion for sanctions, opposition, and reply.
          11               8.       Exhibits A–F have already been ordered sealed in their entirety by the Court in other
          12     orders.        See Dkts. 216 (sealing correspondence between the parties regarding alleged breach of
          13     protective order), 237 (sealing secondary sources relied on by Developer Plaintiffs, the content of which
          14     may reveal in context the confidential information that is the subject of the motion for sanctions).
          15     Apple therefore requests that the Court afford similar treatment to the same documents in the context
          16     of this motion.
          17               9.       Apple does not seek to seal Exhibit G to the Joint Letter Brief, and is submitting an
          18     unredacted version in connection with this application for public access.
          19               10.      Apple seeks to partially seal the joint letter brief for sanctions and certain exhibits, which
          20     discuss confidential business information, as well as other information that, when viewed in context of
          21     the other arguments in the motion, could be used to deduce the content of highly confidential
          22     information regarding Apple’s relationships with its business partners, including the financial details
          23     of their arrangement.
          24               11.      The public disclosure of such information would cause Apple economic harm and put it
          25     at competitive disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097
          26     (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016)
          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                          3
                   DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                        JOINT LETTER BRIEF, 4:19-CV-03074-YGR-TSH
                          Case 4:19-cv-03074-YGR Document 281 Filed 02/09/21 Page 4 of 4


            1    (finding there was a compelling reason for sealing when records contain business information that could
            2    be used to harm a litigant’s competitive standing).
            3           12.      In addition to the competitive harms posed by public availability of these documents,
            4    public disclosure of this information would risk providing assistance to competitors and third parties
            5    seeking to unlawfully access or steal data.   Apple takes many steps, and undertakes substantial efforts,
            6    to safeguard information—including its trade secrets and data of its customers and developers who use
            7    Apple’s technology—and keeping those efforts confidential is important to their effectiveness.
            8           13.      The information Apple seeks to protect is foundational to its business, and Apple has
            9    exerted great effort and undertaken substantial expense to protect such information.                 Apple has
          10     narrowly tailored its sealing request so as to maximize the public’s access to court records without
          11     jeopardizing Apple’s business interests.
          12            14.      Apple therefore seeks to seal or redact the joint letter brief and supporting exhibits as
          13     set forth below.
          14                          Document                                           Redacted Material

          15      Joint Discovery Letter Brief Regarding Motion            Page 3, second full paragraph
                  for Sanctions                                            Page 5, third full paragraph, footnote 2
          16                                                               Page 6, first and fourth full paragraphs
          17                                                               Page 7, first full paragraph

          18      Exhibits A–F                                             Sealed in their entirety per Dkts. 216, 237

          19      Exhibit G                                                Unsealed

          20

          21            I declare under penalty of perjury under the laws of the United States that the foregoing is true
          22     and correct and that this Declaration was executed on February 9, 2021 at Fairfax, California.
          23

          24                                                                 /s/ Ethan Dettmer
          25                                                                       Ethan Dettmer

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                       4
                   DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                        JOINT LETTER BRIEF, 4:19-CV-03074-YGR-TSH
